UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1618


THOMAS P. BUDNICK,

                      Plaintiff – Appellant,

          v.

PREMIER EXHIBITIONS, INC., parent of RMS Titanic, Inc., her
tackle,   armament,   apparel,  appurtenances,   cargo  and
property within the abandoned vessel admiralty placer
mining claim located about 414332 north latitude and 495649
west longitude, believed to be the RMS Titanic, in rem,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00035-RBS-TEM)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. Budnick, Appellant Pro Se. Erin Quinn Ashcroft, Robert
W. McFarland, MCGUIRE WOODS, LLP, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas P. Budnick appeals the district court’s order

granting Defendant’s motion to dismiss.                 We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                 Budnick v. Premier

Exhibitions, Inc., No. 2:12-cv-00035-RBS-TEM (E.D. Va. Apr. 10,

2012).      We   grant   Budnick’s   application     to    proceed     in   forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in   the    materials

before   the     court   and   argument   would   not    aid    the   decisional

process.



                                                                        AFFIRMED




                                      2